MASTER SALES PURCHASE AGREEMENT



 

Between 

 

XZERES CORP.

 

and

 



GALE FORCE MASTER FUND L.P.

  

Dated December 20, 2013

 

 

 

 

TABLE OF CONTENTS

  

1. Definitions 1 2. Appointment 3 3. Purchaser Requirements 3 4. Purchaser
Orders 6 5. Term and Effectiveness of Agreement 6 6. Prices and Terms of Sale 6
7. Information Exchange 7 8. Purchaser Reports 8 9. Authorized Sources of Supply
8 10. Company Trademarks 8 11. Use of Company IP 10 12. Advertising Compliance
11 13. Warranty 11 14. Bodily Injury and Property Damage 12 15. Legal Compliance
13 16. Force Majeure 14 17. Termination 14 18. Claims Relating to Termination 15
19. Termination and Post-Termination Obligations 15 20. Confidentiality 16 21.
Assignment 17 22. Entire Agreement 17 23. Dispute Resolution 18 24. Notices 18
25. Amendments 19 26. Miscellaneous  

 

EXHIBITS

 



Exhibit A Products Exhibit B (Left Blank) Exhibit C Warranty

 

2

 

 

MASTER SALES PURCHASE AGREEMENT

 

 

XZERES Corp.

(a Nevada corporation)

9025 SW Hillman Court

Building 31, Suite 3126

Wilsonville, Oregon 97070

Fax: (503) 212-0109



E-mail: sales@xzeres.com (“XZERES” or “the Company”)





 

 

Gale Force Master Fund L.P.

Ugland House, South Church Street

Georgetown, Grand Cayman KY1-1104

Fax:



E-mail:galeforcefund@gmail.com (“Purchaser”)

 





The Company and Purchaser hereby enter into this Master Sales Purchase
Agreement. This Agreement includes and incorporates by reference the Exhibits to
this Agreement and the “Procedures” as defined below (collectively, the
“Agreement”). The “Effective Date” of this Agreement is December 20, 2013.

 

 

AGREEMENT

 

1)Definitions. Terms used in this Agreement with initial capital letters shall
have the meanings set forth below:

 

1.1“Affiliate” means an entity the ownership of which the Company controls, or
which is under common control with, the Company.

 

1.2“Agreement” has the meaning given in the Introduction.

 



1.3“Approved Parts” means spare parts, components, equipment, and accessories
for use in connection with Turbines and Towers, including parts manufactured by
or on behalf of the Company and parts manufactured by third parties which the
Company has approved for use in or service of Turbines and Towers.

 

1.4“Bodily Injury and Property Damage Loss(es)” means all expense, liability,
and loss arising from injury to persons or damage to property caused by
Products, but specifically excluding any special or consequential expense,
liability, or loss, except those which cannot be excluded under applicable law.

 

1.5“Cure Period” has the meaning given in Section 11.1.

 

1.6“Purchaser” means the buyer executing this Agreement together with its
permitted successors and assigns.

 



1.7“Default” means a breach of this Agreement or the Procedures that is not
cured within the applicable cure period if any cure period is provided.

 

1.8“Effective Date” has the meaning given in the Introduction.

 

1.9“Expiration Date” has the meaning given in the Introduction.

 

1.10“Force Majeure Event” has the meaning given in Section 10.

  

3

 

 



1.11“Party” or “Parties” means the Company and/or Purchaser.



 

1.12“Procedures” means the written policies and procedures provided and amended
by the Company from time to time for the sale and service of Products to
Purchaser under this Agreement and for using and displaying the Trademarks. The
Procedures may be furnished to Purchaser in hard copy or by electronic copy.

 



1.13“Products” means Turbines, Towers, associated system components such as
turbine controllers, inverters and charge controls, lightning protection
systems, and Approved Parts, as may be modified from time to time by the Company
by Notice to Purchaser. The Company may make available additional products for
sale to Purchaser from time to time, such as components and electronics, which
if made available to Purchaser shall be included in “Products.”

 

1.14“Term” has the meaning given in Section 4.1.

 

1.15“Termination Date” means the day upon which this Agreement expires or is
terminated, regardless of how or why it is terminated.

 

1.16“Towers” means the classes and categories of small wind turbine towers
listed in Exhibit A, as may be modified from time to time by the joint consent
of the Company and Purchaser.

 



1.17“Turbines” means the classes and categories of small wind turbines listed in
Exhibit A, as may be modified from time to time by the joint consent of the
Company and Purchaser.

 

1.18“Unauthorized Modification” means a modification or alteration of a Product
which the Company neither made, ordered, nor approved or that was not performed
in accordance with the Company’s policies.

 

1.19“Warranty Terms and Conditions” means the written terms and conditions of
the Company’s standard Limited Warranty and any optional extended warranty or
protection plan provided by the Company for each Product, as set forth in the
Procedures or otherwise published by the Company.

 

1.20“XZERES” has the meaning given in the Introduction.

 

2)Appointment.

 

2.1Appointment by the Company. Subject to the terms and conditions of this
Agreement, the Company hereby appoints Purchaser as a non-exclusive authorized
buyer of the Products, to purchase Products from the Company from time to time
during the Term, for its own use.

 

2.2Purchaser Support Organization. Purchaser shall establish and maintain or
contract with third parties an adequately capitalized siting, sales,
installation, and after-sales support organization capable of meeting its
obligations under this Agreement, including suitable, modern facilities,
equipment, and transportation, and sufficient and properly trained personnel.
Purchaser shall establish and maintain a Product ordering process to ensure
timely delivery of Products to project sites (taking into account, among other
things, the Company’s manufacturing lead times and to provide prompt delivery
and installation of Products to project sites). Purchaser acknowledges that it
is responsible for managing the payment of products and that the Company shall
look solely to Purchaser for payment for Products ordered from the Company.





2.3Marketing Information. The Company shall provide Product information to
Purchaser electronically and, to the extent reasonably requested, in hard copy.

 

2.4Pre-Installation site Support; Installation. The Company shall assist the
Purchaser with each prospective project site in preparing:



(a)A property site assessment to advise the Purchaser on the optimal location
for installation of the Products on the landowner’s property; and

 

(b)A system design and the site characteristics to verify suitability.



The Company agrees to advise Purchaser on location, site assessment, and
installation of the Products, and shall provide to each prospective site a
written recommendation that all Products be installed by a professional who is
licensed or qualified under applicable country, state, or local laws and
regulations.

 

4

 

 



2.5Company Obligations. The Company or its Affiliates shall:

(i)

"Sell and deliver Products to Purchaser in accordance with this Agreement and
the Procedures;

(ii)Provide Purchaser with the following, as determined by the Company:

(i)  Project management and full Installation services as required

(ii)Technical, engineering, and sales advice; and

(iii)  General sales and marketing information.

(iii)Furnish Purchaser with the following as determined by the Company:

(i)  Catalogs, sales promotion, and advertising materials;

(ii)Information on Products;

(iii)  Recommended stocking levels for Products;

(iv)  Specifications, instructions, and procedures necessary to assist Purchaser
in servicing the Products and furnishing technical advice;

(v)  Advice and management as required regarding proper installation and service
of Products; and

(vi)Copies of the following materials, as determined by the Company: Warranty
Terms and Conditions, warnings, and safety alerts for Products.

 

3)Purchaser Orders

 

3.1Placement and Fulfillment of Orders. In placing its orders for Products,
Purchaser shall take into consideration applicable manufacturing and delivery
lead times as well as relevant forecasts.

 

 

4)Term and Effectiveness of Agreement.

 

4.1Term. This Agreement shall commence on the Effective Date and shall be
effective for three years thereafter (the “Term”). The agreement shall
automatically renew unless otherwise indicated in writing by either Party no
later than 30 days prior to the expiration of the applicable Term.

 

5)Prices and Terms of Sale.

 

5.1Purchase of Products. The prices, payment terms, and other terms and
conditions of sale applicable to Purchaser’s purchase of Products shall be,
unless the Parties otherwise agree in writing, as set forth as follows:

 

Pricing: The pricing (exclusive of sales tax, VAT, and shipping and delivery
charges) shall be no greater than XZERES’ gold-level dealer pricing as defined
on its standard pricing sheet, which is subject to updates from time to time
with 30-day advance notice.    

Payment Terms: Unless mutually agreed by both parties, payment terms shall be
consistent with XZERES’ standard payment policy of 50% deposit on placement of
orders, and balance due upon shipment to customer.



 



In the event of a conflict between any terms in the Purchase Order and this
Agreement, the terms contained in this Agreement shall govern.

 

6)Purchaser Reports. Purchaser shall provide the Company from time to time with
reports on such matters as the Company may reasonably request, including,
without limitation, the warranty information form, the name and address of each
project site, the address to which the Product was delivered, the date of
delivery, the model or part number, and — if applicable — the serial number.

5

 

 

7)Warranty.

 

7.1The Company’s Limited Warranty. Except for the published five year standard
warranty covering parts and labor which is set forth on Exhibit C or the
optional extended warranty or protection plan, whichever is applicable, in
effect from time to time for each Product, the Company makes no warranties to
Purchaser regarding any Product. The sole remedy of Purchaser for breach of
warranty is set forth in the Warranty Terms and Conditions applicable to each
Product. The Company is offering the Purchaser the option to have an extended
warranty for parts and labor for an additional five year period after the
expiration of the initial five year standard warranty for an additional $5,000
per Product. This amount can be paid up to the end of the original five year
standard warranty period. Under no circumstances shall the Company be liable to
Purchaser for punitive, incidental, or consequential damages, regardless of
whether due to circumstances foreseeable by the Company. THE FOREGOING WARRANTY
IS EXPRESSLY MADE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WRITTEN
OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR OF FITNESS FOR A PARTICULAR PURPOSE.

 

8)Bodily Injury and Property Damage.

 

8.1Company’s Indemnity Obligations. During the Term of this Agreement and at all
times thereafter, the Company shall defend, indemnify, and hold Purchaser
harmless from and against any and all Bodily Injury and Property Damage Loss(es)
to the extent such Bodily Injury and Property Damage Loss(es) result(s) from the
negligent acts or omissions of the Company or from a defect in the manufacture
or design of any Product by or on behalf of the Company.

 

8.2Purchaser’s Indemnity Obligations. During the Term of this Agreement and at
all times thereafter, Purchaser shall defend, indemnify, and hold the Company
harmless from any and all Bodily Injury and Property Damage Loss(es) to the
extent such Bodily Injury and Property Damage Loss(es) result(s) from the
negligent acts or omissions of Purchaser or Purchaser’s subcontractors, agents,
employees, partners or their successors and assigns (“Purchaser Parties”) or
from an Unauthorized Modification of any Product made by any of the Purchaser
Parties.

 

8.3Mutual Disclaimers. Neither Party shall be liable to the other for Bodily
Injury or Property Damage Loss(es) except as specifically provided in
Sections 8.1 and 8.2.

 

8.4Insurance Obligations. During the Term and for no less than three (3) years
thereafter, the Company will carry general and product liability insurance with
aggregate limits (including umbrella coverage) of not less than One Million
Dollars ($1,000,000) per occurrence. Upon request, the Company will furnish
Purchaser with proof of such insurance. Such insurance shall name the Purchaser
as an additional insured. Such coverage will provide that 30 days’ written
notice must be given to Purchaser prior to any cancellation or material
amendment of any of the terms of such coverage.

 

9)Legal Compliance.





 

 9.1Company’s Compliance Obligations. The Company shall observe all legal
requirements that apply to sale of Products and shall arrange for, and bear the
cost of, any government or third-party approval or certification of Products
necessary for sale of Products.

 

9.2Compliance With Laws. The rights and obligations of the Parties under this
Agreement are subject to all applicable laws, orders, and regulations of
governments and governmental agencies having jurisdiction over the Parties. If
any law, order, or regulation shall, in the judgment of either Party,
substantially alter the relationship between the Parties, this Agreement, or the
advantages derived from the Parties’ relationship, either Party may give Notice
to the other Party requesting a modification to this Agreement. If, within 30
days after such a request has been made, the Parties are unable to agree upon a
mutually satisfactory modification of this Agreement, then the adversely
affected Party may terminate this Agreement with 15 days’ additional Notice
given to the other Party.

 

10)Force Majeure. No Party shall be liable for delay in or failure of
performance or nonperformance of its obligations under this Agreement (other
than Purchaser’s obligation to pay for Products already shipped and the
Company’s obligation to pay Purchaser any warranty service reimbursement,
service fee, or other amount owing to Purchaser for services already performed)
if such delay or failure results from events or circumstances that are not
foreseeable and that are beyond the reasonable control of the Party affected (a
“Force Majeure Event”). A Party affected by a Force Majeure Event shall provide
prompt Notice thereof to the other, explaining the nature and expected duration
of the Force Majeure Event, and shall act diligently to remedy the interruption
or delay that is reasonably capable of being remedied. Any such delay or failure
shall not constitute a Default under this Agreement, and the time for
performance shall be extended by a period equivalent to the period of the Force
Majeure Event. During a Force Majeure Event that causes a shortage of any
Products, the Company shall fill pending dealer orders for those Products using
such reasonable allocation as, in the judgment of the Company, may be necessary
or equitable. The Parties shall work together to determine whether and when
deliveries and acceptances of Products which have been suspended can be made up
after the resumption of performance. In the event the Force Majeure Event
extends for more than one month, this Agreement may be terminated by the Party
not declaring Force Majeure upon Notice thereof to the other Party.

 

11)Termination.

 

11.1Failure to Cure Default. If either Party breaches a material obligation
under this Agreement (other than as set forth in Section 11.3 below), the other
Party may give the breaching Party Notice specifying the nature of the breach
and requiring the breach to be remedied within 30 days (the “Cure Period”). If
the breach is not remedied during the Cure Period, the breaching Party shall be
in Default and the non-breaching Party may immediately terminate this Agreement
by Notice after the end of the Cure Period, unless the non-breaching Party
expressly waives its rights under this Section 11.1 in writing. If the breach is
remedied within the Cure Period but is thereafter repeated within a one-year
period, the non-breaching Party may terminate this Agreement effective
immediately upon Notice to the breaching Party.

 



6

 

  

11.2Immediate Termination Election. By Notice to Purchaser, the Company may
terminate this Agreement effective immediately upon the occurrence of any of the
following events:

(i)

The indictment or conviction of any owner or principal manager of Purchaser of a
criminal offense which, in the opinion of the Company, is likely to materially
adversely affect the ownership, management, business, operations, financial
condition, goodwill, or prospects of Purchaser or the Company; or

 



(ii)Any transfer or assignment by Purchaser of this Agreement or any right or
obligation of Purchaser under this Agreement without the prior written consent
of the Company.

 

11.3Automatic Termination. This Agreement shall terminate automatically, without
further action by either Party, if Purchaser or the Company ceases to do
business in the ordinary course, ceases to exist, abandons the business operated
under this Agreement, or becomes insolvent.



 

11.4Waiver. Neither Party shall be deemed to have waived its rights or any
Default by the other unless such waiver is specific and in writing. By accepting
orders from Purchaser, selling Products to Purchaser, or engaging in any other
act after expiration or termination of this Agreement, the Company shall not be
deemed to have renewed or extended this Agreement for any further period or to
have waived expiration or termination of this Agreement. Failure of either Party
at any time to require full performance of any provision of this Agreement, and
any waiver by either Party of a breach of any provision of this Agreement shall
not constitute a waiver of any subsequent breach or nullify the effectiveness of
such provision.

 

12)Claims Relating to Termination of Agreement.

 

12.1Limitation of Liability. Purchaser agrees that if this Agreement terminates
for any reason, or is not renewed, the Company shall not be liable for
compensation, reimbursement, or damages, including claims of loss of clientele,
prospective profits, or anticipated sales, or for other consequential,
incidental, indirect, punitive, or special damages.

 

12.2Notice and Waiver of Claims. If Purchaser claims that a termination of this
Agreement or failure to enter into a new Agreement upon expiration of the Term
of this Agreement is improper, Purchaser shall so notify the Company in writing
setting forth the basis for Purchaser’s claim. Any Notice of Purchaser’s claim
must be made within 30 days after receipt of the Notice of termination or other
communication from the Company giving rise to Purchaser’s claim or 30 days after
the Expiration Date, whichever is earlier. For 30 days after receipt of Notice
of Purchaser’s claim (the “Reconsideration Period”), the Company shall have the
option of rescinding the termination or offering Purchaser the opportunity to
enter into another Agreement with terms and conditions substantially similar to
those contained in this Agreement. If the Company exercises either option during
the Reconsideration Period, Purchaser’s claim shall be extinguished. If
Purchaser fails to notify the Company of any claim during the required notice of
claim period set forth above, then Purchaser agrees that it shall have waived
its claim.

 

13)Termination and Post-Termination Obligations.

 

13.1Monetary Obligations; Effect on Pending Orders. Neither termination nor
expiration of this Agreement shall relieve either Party of the obligation to pay
amounts accrued or due before the Termination Date. All sums owed by either
Party to the other Party shall become due and payable immediately upon the
Termination Date. Upon termination or expiration of this Agreement, the Company
shall be obligated to fill any order placed and accepted before the Termination
Date except in the event such termination by the Company is due to the failure
by Purchaser to pay for the Products in accordance with the terms therein.

 



14)

 

14.1Limitation on Liability. PURCHASER and THE COMPANY each hereby waives, to
the fullest extent permitted by law, and to the extent not already waived IN
this Agreement, any right or claim for any special, punitive, consequential, OR
indirect damages against the other and agree that if there is a dispute, a Party
shall be limited to the recovery of “Actual Damages” sustained by it. As used
herein, “Actual Damages” means direct and out-of-pocket costs and specifically
excludes claims for loss of customers, prospective profits, or anticipated
sales, or for other consequential, incidental, or indirect damages.

 

15)Notices.

 

15.1Form and Dispatch. All notices required or permitted to be given by one
Party to the other pursuant to this Agreement (each a “Notice”) shall be in
writing and shall be deemed to be valid and effective when delivered as set
forth below by one Party to the other Party at its address set forth in this
Agreement or at such other address(es), fax number(s) or e-mail addresses as may
be communicated from time to time by one Party to the other by means of a
Notice. Each Party agrees to provide the other Party at all times with current
notice information, including address, fax number and a valid e-mail address.

 

15.2Delivery. A Notice shall be deemed to have been delivered:

(a)  When delivered by hand or courier service, at the time of delivery;

(b)  When sent by certified mail (return receipt requested) on the fifth day
following the date of mailing;

(c)When sent by fax, on the date thereof, with confirmation of transmission; or

(d)  When sent by e-mail, at the time a “Read Receipt” is received.

 



7

 

  

15.3Notice of Claims. Each indemnified Party shall give the indemnifying Party
prompt Notice of any claims, demands, or lawsuits (collectively, “Claim”) which
may give rise to losses or any claim, demand or lawsuit which may give rise to
any other type of liability. If the indemnified Party fails to provide such
Notice with reasonable promptness after the indemnified Party receives notice of
such Claim, the indemnifying Party shall not be obligated to indemnify the
indemnified Party with respect to such Claim to the extent that the indemnifying
Party’s ability to defend has been materially prejudiced by such failure of the
indemnified Party. The Parties shall cooperate with each other in the defense
against such claims, demands or lawsuits.

 



16)Miscellaneous.

 

16.1Waiver; Amendment. A waiver of a breach of any provision of this Agreement
shall not be deemed to be a waiver of any succeeding breach of the same or any
other provision of this Agreement. No amendment of this Agreement shall be valid
or binding unless set forth in writing and duly executed by the Parties.

 

16.2Multiple Originals. This Agreement may be executed in any number of copies,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement.

 

16.3Facsimile and Electronic Documents. For any transactions subject to this
Agreement, facsimile or PDF signatures shall be accepted as original signatures.
This Agreement or any document created pursuant to this Agreement may be
maintained in an electronic document storage and retrieval system, a copy of
which shall be considered an original. Neither Party shall raise any objection
to the authenticity of this Agreement, or any document created under this
Agreement, based on the use of a facsimile or PDF signature or the use of a copy
retrieved from an electronic storage system. The placement of any orders or the
transaction of any business by electronic medium shall be subject to the terms
of this Agreement. Purchaser further expressly acknowledges and agrees that
invoices, bills of lading, and other documents evidencing transactions under
this Agreement may be issued in the name of the Company or any division or
Affiliate of the Company and are enforceable according to their terms by the
Company or the issuing Affiliate.

 

 16.4

Attorney Fees. If any judicial claim, suit, action, or proceeding or
non-judicial dispute resolution, claim, or proceeding, including without
limitation mediation, or any other form of non-judicial dispute resolution, is
filed by either Party to enforce the provisions of this Agreement or the terms
and conditions of purchase and sale of Products, the prevailing Party shall be
entitled to recover reasonable attorneys’ fees (whether prior to or at trial or
on any judicial appeal or in the course of any non-judicial dispute resolution).
For purposes of this Agreement, the term “prevailing party” shall be deemed to
include, without limitation, a Party that successfully opposes a petition for
review filed with an appellate court. 

 

 16.5Intellectual Property. The Company represents and warrants to Purchaser
that no Product sold to Purchaser (including any designs of, or methods for
manufacture of, the Product) violates, infringes or interferes with any
intellectual property right or other proprietary right of any third party
(including any claimed patent, trademark, trade name, service mark or other
intellectual property right). If, as a result of any suit or proceeding relating
to such infringement described in this Section, the use of any Product, or any
part thereof, purchased by Purchaser from the Company hereunder is enjoined, in
addition to (and not in lieu of) any other remedies, the Company shall, at its
sole cost and expense and option, either (a) procure the right for Purchaser,
any of its affiliates to use such Product, or any part thereof, (b) replace the
same with interchangeable Product, or parts thereof, which have substantially
the same quality and performance but which are non-infringing, (c) modify the
infringing Product, or parts thereof, so they become non-infringing, or (d)
authorize Purchaser to return said enjoined Product and refund to Purchaser the
full purchase price (including transportation and other costs arising from the
litigation or claim).

 

 16.6Recalls. For twenty years after the Effective Date, if Purchaser, the
Company or any governmental agency having jurisdiction finds at any time that
any Products contain a defect or a serious quality or performance deficiency, or
are not in compliance with any applicable code, standard or requirement, making
it advisable that the affected Products be recalled or repaired, the Company
shall (at its sole cost and expense) promptly undertake appropriate corrective
actions including those required by any applicable consumer protection or
similar law and the regulations thereunder, and shall file all necessary papers,
descriptions of corrective action programs, and other related documents and
carry out corrective action programs. Purchaser shall cooperate with and assist
the Company in any such filing and in taking corrective action. The Company
shall make all necessary repairs or modifications to the affected Products, at
its sole cost and expense, except to the extent that the Company and Purchaser
agree to the performance of such repairs by Purchaser upon mutually acceptable
terms.

 



[Signature page follows]

 

8

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Master Purchase
Agreement to be duly executed by its authorized representative as of the
Effective Date.

 

XZERES Corp. Gale Force Master Fund L.P.     By: /s/ Authorized Signatory By:
/s/ Authorized Signatory Name: Name: Title: Title:



 









9

 

 

